Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 02/09/2021 are acknowledged.  Claims 29-48 are pending and subject to prosecution.  Claims 29-31, 36, 38-40, 43-44 and 46 are amended.  Claims 47-48 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

EXAMINER'S AMENDMENT
As indicated in the attached PTO-413 Examiner Initiation Interview form, the Examiner unsuccessfully attempted to contact Applicant’s Representative, Meghana Gupta, on May 5, 2021 and May 6, 2021 to discuss the amendment below in order to proceed to allowance of the application.  The Examiner left a voicemail both times indicating the scope of the amendment in order to correct an apparent typographical error.   

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 46:  delete “46” and replace with “47” in line 1.

NATURE OF THE CLAIM AMENDMENT
The amendment to claim 46, of record 02/09/2021 resulted in claim 46 being dependent upon claim 46, which would necessarily render the claim indefinite.  Because the claim is directed to administering an anti-tumor agent other than the dkk3b variant, and new claim 47 is directed to administering the Dkk3b variant to a subject suffering from cancer, it appears that claim 46 was supposed to be dependent upon new claim 47.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and arguments presented on 02/09/2021, and further in view of the Examiner’s amendment herein, all objections and rejections of record are WITHDRAWN.
With regard to the 112b rejection over claims 29-46, the Examiner has fully considered Applicant’s amendments to the claims and accompanying arguments, and reviewed the prior art of record, and agree that the rejection should be withdrawn.  The rejection is predicated, in part, on an apparent ambiguity in the art with regard to the expression of multiple isoforms of Dkk3b identified in the prior art, which appear to have two distinct coding sequences (Kobayashi, 2002; Leonard WO2013/148224) which would result in different amino acid positions, relative to the start of the protein; See Non-Final Office Action of 10/09/2020.  
Applicant argues the art is clear with regard to the coding sequences of Dkk3a and Dkk3b, pointing to at least the specification, the UniProt Entry for human Dkk3 (2001).  With regard to any ambiguity regarding multiple isoforms of Dkk3b, which might result in any lack of clarity of the instant e.g. FIG, FIG. 14A of the present application).”  See reply dated 02/09/2021, page 11.   
The Examiner agrees.  Upon reviewing the cited references of the rejection of record, it appears that Kobayashi’s 2 mRNA isoforms “type-a” and “type-b” are translated into a single Dkk3a (or Dkk3) isoform, as both isoforms comprise exon 2 in the expressed protein.  Thus, Kobayashi, 2002 does not actually identify Dkk3b proteins – Kobayashi only identifies Dkk3a protein.  Leonard discloses the history of the identification of Dkk3b protein, expressed from a cryptic start site in intron 2 of the Dkk3 gene, results in a truncated Dkk3 protein, and identified as Dkk3b (see paragraphs [0006]-[0008] of Leonard).  Further, the instant specification makes clear the Dkk3b isoform begins at amino acid 72 of Dkk3a isoform: “Amino acid seq1uecne alignment revealed that secreted DKK3 and D2p29 (designated hereafter Dkk3b) differ at the N-terminus by the 71 amino acids that comprise the signal peptide sequence and N-glycosylation sites (FIG. 14a)” (paragraph 0092]).  Even further, the amino acid positions of the N-terminal and C-terminal Cysteine Rich Domains of human Dkk3 are known, as evidenced by Unipro Entry for Dkk3 (Q9UBP4), from which the skilled artisan would readily be able to determine the relative positions in the shorter Dkk3b isoform. Because the protein sequence of human Dkk3b and its corresponding domains are well known and characterized in the art, the 112(b) rejection over the claims is WITHDRAWN.
With regard to the 103 rejection over the claims, Applicant argues that there would be no expectation of success from the prior art that deletion of the C-terminal cysteine rich domain from Dkk3b would result in a Dkk3b variant capable of inhibiting beta-catenin signaling (see pages 11-21 of the Reply dated 02/09/2021).  The Examiner agrees, and the rejections of record are WITHDRAWN.
Taken together, claims 29-48 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/               Primary Examiner, Art Unit 1633